Case 8:20-cv-01854-JVS-DFM Document 12 Filed 10/06/20 Page1ofi1 Page ID #:40

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 8:20-cv-01854-JVS-DFM

PROOF OF SERVICE
(This section should not be filed with the court unless required by F ed, R. Civ. P. 4 ())

This summons for (name of individual and title, ifany) Emmie Chang

 

was received by me on (date) 09/30/2020

 

C1 I personally served the summons on the individual at (place)

 

 

on (date) ; or

C1 I left the summons at the individual’s residence or usual place of abode with (name) Chein Doe, Co Tenant

(Female, Asian, Black Hair, 30, 5'8", 150ibs_» 4 person of suitable age and discretion who resides there,

 

on (date) 10/02/2020 , and mailed a copy to the individual’s last known address; or

1 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

on (date) ; or

 

1 I returned the summons unexecuted because ; OF

 

of Other (specify): Deponent completed service by depositing a true copy of each properly sealed affixed with
first class postage and addressed to the Defendant in an official depository under exclusive
care and custody of the U.S. Postal Service.
[ X ] The envelope was marked “personal and confidential”.

My fees are $ for travel and $ for services, for a total of $ 0.00 .

I declare under penalty of perjury that this information is true.

Date: 10/05/2020 (|

Majd Hussein (2090551-DCA)
Printed name and title

 

 

Server's signature

 

19 Paerdegat 11th St
Brooklyn, NY 11236

 

Server’s address

Additional information regarding attempted service, etc:
Service On: Emmie Chang 150 MYRTLE AVE APT 1203, BROOKLYN, NY 11201-2913

Served On: Chein Doe, Co Tenant (Female, Asian, Black Hair, 30, 5'8", 150lbs) on 10/02/2020 at 1:50 PM
Document(s) Served: Summons, Complaint, Notice of Assignment, Notice to Parties of Court Directed ADR Program,

Initial Order Following Filing of Complaint, Corporate Disclosure Statement, Notice of Interested Parties, Civil Cover
Sheet.
